Citation Nr: 0427473	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-09 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for an ear disability, 
dizziness, imbalance, and vertigo.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk






 

INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied entitlement to service connection 
for an ear disability manifested by dizziness, imbalance, and 
vertigo.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's separation exam dated September 1954 indicates 
that he had chronic otitis externa in service and had 
continuous treatment for that condition in service.  An RO 
decision dated July 1955 granted the veteran non-compensable 
service connection for chronic otitis externa, and a May 1967 
RO decision increased that evaluation to 10 percent 
disabling.  

A private physician in January 1959 indicated that he had 
been treating the veteran for a number of problems since 
1955, to include vertigo.  The veteran and his treating 
physician indicate that the vertigo, dizziness, and loss of 
balance have continued to the present.

A VA ear examination dated June 2002 revealed a diagnosis of 
seborrheic dermatitis of the external ear canal, with periods 
of lightheadedness probably related to vascular insufficiency 
to the brain.  The examiner ordered a carotid Doppler.  This 
order was also noted on VA out patient records.  The results 
of this test are not on file.  In view of the nature of the 
veteran's symptoms, the Board is of the opinion that an 
examination by a neurologist is warranted in this case.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is requested to obtain copies of any 
medical records pertaining to treatment for the 
disabilities in issue from the VA facility in 
Brockton covering the period from May 2003 to the 
present.

2.  It is requested that the RO obtain the report 
of the carotid Doppler ordered in June 2002 and 
associate it with the claims folder.  If the test 
results are not located the RO should take the 
appropriate action to have the test completed.

3.  Thereafter, the claims folder should be 
forwarded to the VA examiner who conducted the ear 
examination in June 2002 for an addendum (if 
unavailable to another VA ear specialist).  It is 
requested that the examiner again review the 
claims folder to include the additional VA medical 
records and the report of the carotid Doppler.  
Thereafter request the examiner in an addendum to 
indicate whether any change is warranted in the 
diagnosis.  If another examination is needed, it 
should be conducted.  

4.  Thereafter, a VA examination should be 
conducted by a neurologist to determine the 
nature, severity, and etiology of the reported 
vertigo, loss of balance, and dizziness.  The 
claims folder should be made available to the 
examiner for review prior to the examination.  All 
tests and studies deemed necessary should be 
accomplished.  Following the examination, the 
examiner is requested to render an opinion as to 
whether it is as likely as not that the veteran's 
loss of balance, dizziness and vertigo conditions, 
if diagnosed, are related to the veteran's period 
of service.  If no whether it is as likely as not 
that the veteran's loss of balance, dizziness and 
vertigo conditions, if diagnosed, were caused or 
are aggravated by the service connected ear 
disorder.  A complete rationale for any opinion 
expressed should be included in the report.

5.  Thereafter, the RO should readjudicate the 
appellant's claim.  If the benefit sought on 
appeal is not granted, the appellant should be 
provided with a supplemental statement of the 
case, and an opportunity to respond.  The case 
should then be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




